Citation Nr: 0506935	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of hyperactivity of the sympathetic nervous systems 
of the right lower extremity, currently rated 20 percent 
disabling.

2.  Entitlement to service connection for spinal stenosis of 
the cervical spine.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

5.  Entitlement to service connection for motor neuron 
disease of the cervical spine.

6.  Entitlement to service connection for diffuse idiopathic 
skeletal hyperostosis.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).

A hearing was held in December 2002 before the undersigned at 
the RO, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who 
is rendering the determination in this case.

The Board remanded this case in May 2003 for further 
development and it has returned for appellate decision.





FINDINGS OF FACT

1.  The veteran has moderately-severe sensory impairment of 
the postoperative residuals of hyperactivity of the 
sympathetic nervous systems of the right lower extremity.  

2.  No spinal stenosis of the cervical spine was present in 
service and any currently present spinal stenosis of the 
cervical spine is not etiologically related to active service 
and is not a postoperative residual of hyperactivity of the 
sympathetic nervous systems of the right lower extremity.

3.  No bilateral carpal tunnel syndrome was present in 
service and any currently present bilateral carpal tunnel 
syndrome is not etiologically related to active service and 
is not a postoperative residual of hyperactivity of the 
sympathetic nervous systems of the right lower extremity.

4.  No peripheral neuropathy of the upper extremities was 
present in service and any currently present peripheral 
neuropathy of the upper extremities is not etiologically 
related to active service and is not a postoperative residual 
of hyperactivity of the sympathetic nervous systems of the 
right lower extremity.

5.  No motor neuron disease of the cervical spine was present 
in service and any currently present motor neuron disease of 
the cervical spine is not etiologically related to active 
service and is not a postoperative residual of hyperactivity 
of the sympathetic nervous systems of the right lower 
extremity.

6.  No diffuse idiopathic skeletal hyperostosis was present 
in service and any currently present diffuse idiopathic 
skeletal hyperostosis is not etiologically related to active 
service and is not a postoperative residual of hyperactivity 
of the sympathetic nervous systems of the right lower 
extremity.

7.  No sleep apnea was present in service and any currently 
present sleep apnea is not etiologically related to active 
service and is not a postoperative residual of hyperactivity 
of the sympathetic nervous systems of the right lower 
extremity.
CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the 
postoperative residuals of hyperactivity of the sympathetic 
nervous systems of the right lower extremity are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8523 (2002).  

2.  Spinal stenosis of the cervical spine was not incurred or 
aggravated during active service, and it is not proximately 
due to service connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Bilateral carpal tunnel syndrome was not incurred or 
aggravated during active service, and it is not proximately 
due to service connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

4.  Peripheral neuropathy of the upper extremities was not 
incurred or aggravated during active service, and it is not 
proximately due to service connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

5.  A motor neuron disease of the cervical spine was not 
incurred or aggravated during active service, and it is not 
proximately due to service connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

6.  Diffuse idiopathic skeletal hyperostosis was not incurred 
or aggravated during active service, and it is not 
proximately due to service connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

7.  Sleep apnea was not incurred or aggravated during active 
service, and it is not proximately due to service connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for postoperative residuals of 
hyperactivity of the sympathetic nervous systems of the right 
lower extremity

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment. Id.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran maintains that a rating in excess of 20 percent 
is warranted for his postoperative residuals of hyperactivity 
of the sympathetic nervous systems of the right lower 
extremity.  The RO assigned a 20 percent evaluations pursuant 
to the criteria of Diagnostic Code 8720 for paralysis of the 
sciatic nerve.  See 38 C.F.R. §§ 4.20, 4.124a (2004).  

The disabilities and their residuals are rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  To be especially considered are psychotic 
manifestations, complete or partial loss of the use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
Partial loss of use of one or more extremities from 
neurological lesions is to be rated by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.  38 C.F.R. § 4.124a (2004).  

The term "incomplete paralysis,"with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild or, at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2004).  

Incomplete paralysis, neuritis or neuralgia of the sciatic 
nerve, warrants a 10 percent rating when mild; a 20 percent 
rating when moderate; a 40 percent rating when moderately 
severe; and a 60 percent rating when severe with marked 
muscular atrophy.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve with the foot 
dangling and drops, no active movement possible of muscles 
below the knee, knee flexion weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2004).  

The Board finds that the evidence of record more nearly 
approximates the criteria for moderately-severe impairment, 
thus warranting a 40 percent rating.  Diagnostic Code 8520.

According to a February 2000 VA examination report, the 
veteran had a slow gait, but no apparent limping or 
discomfort.  He did not use a cane, brace, walker, or 
wheelchair.  His lower extremities showed no apparent skin 
discoloration, swelling, or hair loss.  The right leg was 
slightly colder than the left and there was very subtle 
wasting and atrophy of the right lower extremity.  The right 
thigh circumference was 57 centimeters and the left thigh was 
59 centimeters.  The right leg strength was slightly 
decreased at about 4/5.  Deep tendon reflex was hyperactive 
in the right knee, and the Babinski's sign was absent.  The 
veteran had a slight diminished sensation to painful stimuli 
on the right lower extremity.  The examiner diagnosed the 
veteran with reflex sympathetic dystrophic syndrome of the 
right lower extremity, with a status post lumbar 
sympathectomy of the right lower extremity.  

In a September 2003 report, a VA examiner provided the 
following findings.  The veteran entered the examination room 
using a cane and he was wearing hinged braces of both knees.  
The examiner noted that the right lower extremity was 
unremarkable with no swelling or edema.  The right lower 
extremity had some decreased sensation of vibratory 
sensation, however, there were good bilateral deep tendon 
reflexes of the knees.  Although the examiner noted no 
significant muscle wasting, the veteran complained of 
constant pain and a burning sensation, in addition to 
numbness of the right lower extremity.  Neurologically, the 
veteran was awake, alert, and oriented times three, with no 
acute distress.  His sensation was subjectively impaired, 
particularly to fine touch and temperature of the right lower 
extremities, more pronounced in the right.  The deep tendon 
reflexes were equal and symmetrical in both knees.  His 
cerebellar function was intact and he had no apparent 
abnormal movement or ataxia.  The Romberg sign was negative.  
The examiner diagnosed the veteran with status post right 
lumbar sympathectomy with resultant reflex sympathetic 
dystrophy of the right lower extremity.

The Board has considered the veteran's private medical 
evidence, as well as the VA treatment records, and finds that 
this evidence does not support a rating in excess of 40 
percent.
 
The veteran maintains that he is receiving Social Security 
Administration (SSA) disability benefits as a result of his 
right lower extremity disorder.  According to the Social 
Security Administration decision sheet, dated in October 
1999, the SSA granted the disability benefits based on the 
veteran's nonservice-connected cervical spine disorder and 
his nonservice-connected sleep apnea.  Thus, the SSA records 
do not support the veteran's claim that he is unable to work 
as a result of his service-connected right lower extremity 
disorder.

These findings fail to show symptomatology of more than 
moderately-severe of the right lower extremity.  Moreover, 
there is no indication of any additional loss of motion that 
would support consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for postoperative 
residuals of hyperactivity of the sympathetic nervous systems 
of the right lower extremity.  

The Board has considered the testimony provided by the 
veteran and his spouse.  While they are certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The medical evidence does not more nearly show 
that a rating in excess of 40 percent is warranted.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2004).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that the lumbar sympathetic surgery he 
underwent during service for the hyperactivity of the 
sympathetic nervous system of the right lower extremity 
damaged or aggravated his central nervous system, which 
subsequently contributed to the development of reflex 
sympathetic dystrophy, along with spinal stenosis of the 
cervical spine, bilateral carpal tunnel syndrome, peripheral 
neuropathy of the upper extremities, motor neuron disease of 
the cervical spine, diffuse idiopathic skeletal hyperostosis, 
and sleep apnea.

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The Board notes that the veteran's service medical records do 
no indicate that the veteran was treated for any of his 
claimed disorders.  The records show that he was hospitalized 
in December 1967 and released in February 1968 for the 
operation on his right lower extremity.  The March 1968 
separation examination report is negative for abnormality 
regarding any of the listed disorders.  

The post-service medical evidence does not warrant a grant of 
service connection for any of the veteran's claimed disorders 
either on a direct basis or secondary to his inservice 
surgery on his right lower extremity.  

According to a September 2003 VA examination report, the 
examiner concluded that the veteran's medical problems, 
including bilateral carpal tunnel syndrome (CTS), cervical 
sine stenosis, and subsequent cervical laminectomy, sleep 
apnea, a baker's cyst, peripheral neuropathy of the upper 
extremities were all less likely to be related to his 
service-connected reflex sympathetic dystrophy (RSV).  The 
examiner specifically concluded after examining the veteran 
and the claims files that the Baker's cyst was not likely 
related to the service-connected RSV.  It was most likely 
secondary to trauma.  The cervical spine laminectomy and 
chronic neck pain was less likely related to his RSV.  It was 
most likely secondary to degenerative arthritis and cervical 
spine stenosis.  The bilateral carpal tunnel syndrome and 
peripheral neuropathy of the upper extremities was less 
likely secondary to RSV, and more likely directly related to 
trauma.  The examiner further found that the idiopathic 
skeletal hyperostosis was less likely related to RSV and 
sleep apnea as well was less likely related to his RSV.

The same conclusion was reached by a VA examiner in a March 
2000 handwritten opinion with respect to CTS of the upper 
extremities.  The March 2000 VA examiner noted that the 
veteran's medical history had been reviewed.  The examiner 
explained that the veteran had a nonservice-connected 
cervical spine disorder that was causing the veteran's upper 
extremity problems, to include carpal tunnel syndrome.  This 
examiner specifically found that the veteran's service-
connected right lower extremity disorder was not related to 
the upper extremity disorders.

The Board finds that the foregoing evidence has great 
probative value because it is based on a review of the 
veteran's medical record.  Furthermore, the September 2003 VA 
examiner specifically addressed the issues on appeal without 
resorting to speculation.

The veteran maintains that his private physicians have linked 
his claimed disorders to his post-surgery on his right lower 
extremity.  These opinions lack probative weight in 
comparison with the foregoing evidence.  The veteran was 
afforded notice to provide the required medical nexus 
evidence but he failed to do so.  

The evidence of a nexus between any currently present 
disability and the veteran's military service or his service-
connected right lower extremity disorder is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 494.  

Accordingly, service connection is not in order for these 
claimed disabilities.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable in the instant appeal.  

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in a letter dated in November 2003, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was told that it 
was his responsibility to support the claim with appropriate 
evidence.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The March 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that the veteran has been examined on several 
occasions by VA during the pendency of this appeal.  Most 
recently, VA examined the veteran in September 2003.  Further 
development is not needed in this case because there is 
sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 

	
ORDER

Entitlement to a 40 percent rating for postoperative 
residuals of hyperactivity of the sympathetic nervous systems 
of the right lower extremity is granted, subject to the laws 
and regulations governing the award of monetary benefits.

Service connection for spinal stenosis of the cervical spine 
is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for motor neuron disease of the cervical 
spine is denied.

Service connection for diffuse idiopathic skeletal 
hyperostosis is denied.

Service connection for sleep apnea is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


